In the
    United States Court of Appeals
                For the Seventh Circuit
                          ____________

No. 03-3309
KIM M. INDORANTO,
                                             Plaintiff-Appellant,
                                 v.

JO ANNE B. BARNHART,
Commissioner of Social Security,
                                             Defendant-Appellee.

                          ____________
             Appeal from the United States District Court
       for the Northern District of Indiana, Hammond Division.
          No. 2:02-CV-9—Theresa L. Springmann, Judge.1
                          ____________
     ARGUED FEBRUARY 19, 2004—DECIDED JUNE 29, 2004
                     ____________



    Before CUDAHY, POSNER and ROVNER, Circuit Judges.
  ROVNER, Circuit Judge. Kim Indoranto, a former home
care nurse, injured her back and neck in an automobile
accident. She applied for disability insurance benefits.
An administrative law judge (“ALJ”) denied her application,
determining that although she had a severe impairment,



1
  At the time she decided this case, Judge Springmann was a
magistrate judge sitting by consent of the parties. See 28 U.S.C.
§ 636(c).
2                                               No. 03-3309

she retained the residual functional capacity to do seden-
tary work. The district court affirmed the agency’s determi-
nation, and Indoranto appeals. We reverse and remand for
further proceedings.
  In October 1998, Indoranto, then 32 years old, was driv-
ing to a patient’s home when another motorist struck her
car from behind. A few days after the accident she visited
her physician, complaining of constant headaches, dull pain
in both ears and at the top and back of her head, pain in
her back and down her shoulders, and a warm sensation in
her leg and foot. The doctor diagnosed her with cervical
strain and a cerebral concussion. Over the course of several
months she saw other doctors who diagnosed her with a
variety of ailments, including herniated discs; straightening
of the cervical spine; a bone spur; a disease of the spinal
cord and nerve roots; and a previously undetected congeni-
tal brain stem abnormality called Arnold-Chiari malforma-
tion, in which the cerebellum protrudes into the spinal
canal. She continued to experience severe pain in her neck
and back, muscle spasms, headaches, and blurred vision.
She received a variety of treatments including pain medica-
tions, massages, physical therapy, steroid injections, and
ultimately surgery. At the advice of her doctors she stopped
working and was also prescribed a handicap sticker for her
car. She was later evaluated by a psychologist, who diag-
nosed her with depression. Doctors also became concerned
about her heavy use of pain medication.
  Indoranto applied for disability insurance benefits, al-
leging that she became disabled in January 1999, the date
doctors advised her to stop working. At a hearing before an
ALJ, Indoranto testified that she had experienced only
minimal improvement as a result of her surgery, and that
she continued to suffer from muscle spasms, pain in her
neck and back, difficulties in concentrating, severe head-
aches, and blurred vision. She also testified that her daily
activities had been dramatically curtailed because of her
No. 03-3309                                                3

impairments: her pain required her to change positions
from sitting to standing or lying down every 15 to 30 min-
utes; she could no longer do household chores except for
occasional cooking; she rarely left the house or drove; she
could walk a block or two at the most before losing her
balance and falling; and she could stand for only 10-15
minutes, sit for half an hour, and lift up to 10-15 pounds
before feeling discomfort.
  The ALJ called on a vocational expert (“VE”) to testify
about the work abilities of a hypothetical person of
Indoranto’s age, education-level, work experience, and phy-
sical condition. Specifically, the ALJ asked the VE a series
of five questions about a person who was limited in lifting,
twisting, bending, and also required a position with low
levels of concentration due to the effects of pain and medi-
cation. The VE testified that for someone with these work
restrictions, there were 3,500 cashier jobs, 3,500 hand-
packer jobs, and 3,000 mechanical assembler jobs available
in the region.
  The ALJ subsequently issued a written decision denying
Indoranto’s claim for benefits. Based on the VE’s testimony,
the ALJ concluded that although Indoranto could not
perform her past relevant work, she retained the ability to
perform certain sedentary jobs, including approximately
10,000 jobs that existed in the Chicago metropolitan area.
He did not find her complaints of pain fully credible,
disbelieving in particular Indoranto’s testimony that her
pain required her to lie down and take up to three hot baths
during the day. The Appeals Council denied Indoranto’s
appeal. The district court concluded that the ALJ’s decision
was supported by substantial evidence and affirmed the
agency’s determination in all respects. This appeal followed.
  Where, as here, the Appeals Council denies review, the
ALJ’s determination becomes the agency’s final decision. 20
C.F.R. § 404.981. We will affirm the agency’s decision if it
4                                              No. 03-3309

is supported by substantial evidence. 42 U.S.C. § 405(g);
Kasarsky v. Barnhart, 335 F.3d 539, 543 (7th Cir. 2003).
Evidence is considered substantial if a reasonable person
would accept it as adequate to support a conclusion. Young
v. Barnhart, 362 F.3d 995, 1001 (7th Cir. 2004).
  We turn first to Indoranto’s strongest argument—that the
ALJ failed to consider all her impairments in concluding
that she could still perform sedentary work. Indoranto
asserts that the ALJ’s questions to the VE did not incorpo-
rate the limitations imposed by her daily headaches and
blurred vision, and that, contrary to the ALJ’s conclusion,
her combined impairments prevent her from performing the
jobs suggested by the expert. The Commissioner counters
that Indoranto improperly relies on medical evidence
submitted for the first time to the Appeals Council. Al-
though the Commissioner is correct that the ALJ cannot
be faulted for failing to consider evidence that was not
presented to him, see Luna v. Shalala, 22 F.3d 687, 689 (7th
Cir. 1994), the record shows that the ALJ had before him
evidence pertaining to Indoranto’s headaches and blurred
vision. Indoranto testified at her hearing that she suffered
from “chronic severe headaches every day” that were
accompanied by daily episodes of blurred vision, lasting
anywhere from a few minutes to an entire day. The record
also contains a report from Dr. Cybulski, a neurosurgeon,
who opined that the Arnold-Chiari malformation had
become symptomatic because of the car accident, and noted
that Indoranto complained of headaches and blurred vision.
A doctor who examined and evaluated Indoranto for the
Social Security Administration also noted that she com-
plained of headaches associated with episodes of blurred
vision, and other doctors noted the presence of the Arnold-
Chiari malformation.
  Although the ALJ need not discuss every piece of evidence
in the record, he must confront the evidence that does not
support his conclusion and explain why it was rejected.
No. 03-3309                                                 5

Kasarsky, 335 F.3d at 543; Brindisi v. Barnhart, 315 F.3d
783, 786 (7th Cir. 2003). Notably absent from the ALJ’s
order is a discussion of how Indoranto’s headaches and
blurred vision affected her ability to work. The ALJ also
failed to include headaches or blurred vision in the list of
work-related impairments submitted to the VE. If the ALJ
relies on testimony from a vocational expert, the hypotheti-
cal question he poses to the VE must incorporate all of the
claimant’s limitations supported by medical evidence in the
record. See Young, 362 F.3d at 1003; Kasarsky, 335 F.3d at
543; Steele v. Barnhart, 290 F.3d 936, 942 (7th Cir. 2002).
The Commissioner argues that although the ALJ did not
mention headaches or blurred vision to the VE, he nonethe-
less incorporated these impairments into his questions by
instructing the VE to include only those jobs that allowed
for a low level of concentration. But concentration is not the
same thing as vision, and one wonders how someone with
daily episodes of blurred vision could perform the jobs
suggested by the VE, such as a cashier or an assembler,
which would require attention to visual detail. Further
proceedings are necessary so that the ALJ can give full
consideration to all of Indoranto’s documented impairments
in evaluating her claim.
  Indoranto also challenges the ALJ’s determination that
her complaints of pain were not fully credible, arguing that
the ALJ gave only “negligible explanations” for discrediting
her testimony. Specifically, the ALJ disbelieved her claim
that she lies down and takes up to three hot baths a day to
alleviate her pain and muscle spasms. The ALJ rejected
this testimony, stating only that “there is no clinical sup-
port for this extreme limitation in the record.” We review
the ALJ’s credibility determination deferentially but when,
as here, the determination rests on “objective factors or
fundamental implausibilities rather than subjective consi-
derations [such as a claimant’s demeanor], appellate courts
have greater freedom to review the ALJ’s decision.” Clifford
6                                                No. 03-3309

v. Apfel, 227 F.3d 863, 872 (7th Cir. 2000). In assessing a
claimant’s credibility, the ALJ must consider subjective
complaints of pain if the claimant can establish a medically
determined impairment that could reasonably be expected
to produce the pain. See 20 C.F.R. § 404.1529; Social
Security Regulation 96-7p; Clifford, 227 F.3d at
871. Further, the ALJ cannot reject a claimant’s testimony
about limitations on her daily activities solely by stating
that such testimony is unsupported by the medical evi-
dence. Clifford, 227 F.3d at 871.
   The ALJ’s rationale for not crediting Indoranto is not
supported by substantial evidence. The record is replete
with evidence of the severe pain Indoranto was suffering as
a result of herniated discs and numerous other ailments.
She testified in detail about how her pain severely limited
her daily activities, and there is nothing incredible or
inconsistent about her statements that she lies down and
takes baths during the day to alleviate her pain. Indoranto
never stated that her doctors told her to lie down or take
baths, merely that these home remedies helped her feel
better. And indeed, the record shows that her physical
therapist instructed her to take 30-minute hot baths for
pain relief. The ALJ’s adverse credibility finding is particu-
larly puzzling in light of his recognition that Indoranto
experiences “significant pain and discomfort” because of her
impairments. We cannot uphold the ALJ’s decision when it
is premised on flawed logic. See Carradine v. Barnhart, 360
F.3d 751, 754-56 (7th Cir. 2004) (reversing where ALJ’s
credibility determination was based on “serious errors in
reasoning”).
  Because we remand for a new hearing, we do not reach
Indoranto’s argument that the Appeals Council erred in re-
jecting her request for review. We REVERSE the judgment of
the district court and REMAND the case for further proceed-
ings consistent with this opinion.
No. 03-3309                                          7

A true Copy:
      Teste:

                    ________________________________
                    Clerk of the United States Court of
                      Appeals for the Seventh Circuit




               USCA-02-C-0072—6-29-04